MEMORANDUM **
Arizona state prisoner Peter Andrew Hershfeldt appeals pro se from the district court’s order denying his motion to amend or reinstate his 28 U.S.C. § 2254 habeas *850petition. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm.
The district court did not abuse its discretion by denying Hershfeldt’s motion to amend or reinstate his 1998 habeas petition. Hershfeldt’s amended petition could not relate back to the date he filed his 1998 petition under Rule 15(c) of the Federal Rules of Civil Procedure because there was no pending petition to which his new filing could relate back or amend. See Henry v. Lungren, 164 F.3d 1240, 1241 (9th Cir.1999). To the extent that Hershfeldt’s request to “reinstate” his 1998 petition can be construed as a motion for relief from judgment, we conclude that Hershfeldt did not establish an entitlement to relief under any of the enumerated grounds. See Fed.R.Civ.P. 60(b).
We construe the issue in the opening brief labeled “uncertified” as a motion to expand the certificate of appealability. See 9th Cir. R. 22-l(e). So construed, we deny the motion. See Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.